Yista la moción de desestimación radicada por el Fiscal de esta Corte Suprema y la certificación expedida por el Secretario de la Corte de. Distrito de San Juan en que se acredita que desde el día .6 de febrero de 1939 en que el acusado apeló de una sentencia con-denándolo a tres años de presidio por el delito de falsa representa-ción, no ha radicado en la corte inferior pliego de excepciones, transcripción de evidencia o exposición del caso, ni ha solicitado prórroga alguna para hacerlo, y apareciendo además de la moción de oposición radicada por el acusado que éste no tiene defensa meri-toria alguna, se accede a lo solicitado por el Fiscal y se desestima el recurso.